UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2189



ANTHONY E. HURLEY,

                                              Plaintiff - Appellant,

          versus


P.F.Z. PROPERTIES, INCORPORATED; JACK KATZ,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-1545-WDQ)


Submitted:   January 28, 2005          Decided:     February 18, 2005


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony E. Hurley, Appellant Pro Se. Elizabeth C. Honeywell, Jason
Thomas Sayers, VENABLE, LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Anthony E. Hurley appeals the district court’s order

dismissing his claim against Defendants and denying his subsequent

Motion to Alter or Amend Judgment in this civil action.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See Hurley v.

P.F.Z. Prop., Inc., No. CA-04-1545-WDQ (D. Md. filed June 30, 2004

& entered July 1, 2004; Aug. 3, 2004; Aug. 17, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -